Judgment unanimously modified on the law and as modified affirmed and matter remitted to Steuben County Court for further proceedings in accordance with the following Memorandum: As conceded by the People, County Court erred in ordering restitution without a hearing. We therefore modify the judgment by vacating the amount of restitution, and we remit the matter to Steuben County Court for a hearing to determine the amount of restitution (see, People v Dibble [appeal No. 2], 277 AD2d 969; People v Wilson, 275 AD2d 1035; see generally, People v Consalvo, 89 NY2d 140, 144; Penal Law § 60.27 [2]; CPL 400.30). The sentence is not unduly harsh or severe, nor was it improperly influenced by the victims’ statements at sentencing (see, CPL 380.50 [2] [b]; cf, CPL 390.30 [3] [b]; see generally, People v Oyola, 215 AD2d 597, 597-598). (Appeal from Judgment of Steuben County Court, Bradstreet, J. — Burglary, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.